Baldwin, Judge.
This matter comes before us on Southwire Company’s (Southwire) Motion to Dismiss Krupp International and Fried. Krupp’s (collectively, Krupp) appeal1 from the United States International Trade Commission’s (ITC) determination of November 23, 1979, In the Matter of Certain Apparatus for the Continuous Production of Copper Rod, Investigation No. 337-TA-52. The ITC, while finding that Krupp was in violation of § 1337 in other matters 2 which in this appeal are of no concern, made no § 1337 determination concerning the No. 4,129,170 ('170) patent.
OPINION
Krupp fails to recite anything in the ITC’s determination that is adverse to it. The ITC’s finding that the ’170 patent is valid cannot be said to be adverse to Krupp in the absence of a determination by the ITC that Krupp was in violation of § 1337. See accompanying decision and order in American Telephone and Telegraph Company, Western Electric Company, Incorporated and Nassau Recycle Corporation v. United States International Trade Commission and Southwire Company, Appeal No. 80-14, decided concurrently herewith; Tong Seae v. ITC, No. 79-38 (CCPA January 7, 1980).
Accordingly, Southwire’s Motion to Dismiss is granted. South-wire’s Motion to Extend the Time for Filing a Cross-Appeal and Krupp’s Motion for Extension of Time to Designate Record are rendered moot.
DISMISSED.

 The papers considered by the court include the Request for Leave to Reply to Response of the ITC to Southwire’s Motion to Dismiss and both Southwire’s and ITC’s oppositions thereto.


 The adverse portion of the § 1337 violation has apparently been appealed separately.